In 1939 the legislature enacted Chapter 19165 which in 1941 became Section 205.12 F.S.A., which relates to limitations upon the right of Comptroller and others to collect additional license taxes. However, in 1941 the legislature enacted Chapter 20977 which is now Sections 204.01-204.16 F.S.A. See particularly 204.11 F.S.A.
It would appear that there may be conflict between 204.11 F.S.A. and 205.12 F.S.A. and if there is conflict it would appear that since 204.11 F.S.A. deals with chain stores especially that such special legislation would prevail over Section 205.12 F.S.A. which is applicable generally.
Since the relator has paid its taxes, apparently to avoid action by the Comptroller, if he is entitled to recover any, he must make it appear more definitely what amounts, and for what years, and for what reasons it is entitled to recover.
Rehearing denied.
THOMAS, C.J., CHAPMAN and ADAMS, JJ., concur.
BUFORD, J., dissents.
TERRELL, J., not participating.